Citation Nr: 0504199	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2002, October 2002, and December 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The veteran 
expressed disagreement with the initial rating assigned for 
PTSD following the grant of service connection.  As a result, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application with respect to this claim.


FINDINGS OF FACT

1.  Hepatitis C was not contracted in service, and there is 
no competent evidence of record linking a current disability 
associated with Hepatitis C to an in-service event, 
symptomatology, or pathology.   

2.  It is not shown that service-connected psychiatric 
symptomatology results in occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 

2.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.   38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130 Diagnostic Code (DC) 
9411 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2002 letter, the RO advised the veteran of the 
substance of the VCAA and its effect on his claim for service 
connection for Hepatitis C.  While this letter did not 
specifically inform the veteran of the evidence necessary to 
warrant increased compensation for PTSD, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for increased compensation 
following the initial grant of service connection for PTSD in 
the instant case, in response to notice of its decision on a 
claim for which VA has already given the appropriate 
section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board also finds that the veteran was advised, by 
virtue of detailed August 2003 and December 2003 statements 
of the case (SOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  The Board therefore 
believes that appropriate notice has been given in this case.  

The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the August 2003 and December 2003 SOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

A.  Hepatitis C

The service medical records (SMRs), including the December 
1971 separation examination, do not reflect any evidence of 
treatment for or indicia of Hepatitis C.  The first pertinent 
post-service evidence is contained in reports from a July 
2002 VA examination, at which time the veteran denied a 
history of hepatitis, and noted that he had never had skin 
jaundice or yellowing of the eyes.  The risk factors for 
hepatitis were assessed, with the veteran reporting having 
acquired six tattoos in prison over the previous 24 years; a 
prior history of intranasal cocaine use; a remote history of 
alcoholism; and high risk sexual activity.  He denied blood 
transfusions, organ transplantations, hemodialysis, body 
piercing, intravenous drug use, sharing of razors or 
toothbrushes, and work as a combat medic or corpsman.  
Laboratory testing was positive for the Hepatitis C antibody 
and Hepatitis C virus RNA, and the examiner stated that the 
veteran had non-service risk factors associated with this 
condition including tattooing in prison, and a history of 
alcoholism and intranasal cocaine use. 

The VA physician who conducted the July 2002 medical 
examination completed an addendum in October 2002 and 
emphasized in most pertinent part as follows:  

In my estimation, the most likely risk 
factor associated with hepatitis C virus 
transmission in this patient was a history 
of substance abuse and tattooing in non-
sterile conditions.  

B.  PTSD

Service connection for PTSD was granted by an August 2002 
rating decision, and a 10 percent was assigned for this 
disability.  Evidence of record at that time included the 
reports from a July 2002 VA examination, at which time the 
veteran detailed combat experiences during his service in 
Vietnam.  As a result of the stressors associated with such 
combat, he reported having nightmares, nightsweats, nausea, 
difficulty concentrating, flashbacks, intrusive thoughts of 
combat, and extreme survival guilt since his Vietnam service.  
To "calm his nerves," the veteran reported that he began to 
abuse alcohol, amphetamines, and marijuana.  It was noted in 
this report that the veteran was incarcerated in 1978 after 
he was convicted of the murder of his wife.  He was said to 
have had mostly good behavior during service, and to have 
logged at least 80 hours of mental health treatment for 
coping and cognitive skills.  The veteran reported that he 
had no firm release date but said he was eligible for parole 
by 2004.  He also stated that he works in the laundry of the 
prison and has been a "good worker."  

Upon mental status examination in July 2002, the veteran 
exhibited a blank expressionless look on his face during the 
entire interview, even when describing the details of the 
murder in which he was involved.  Thought processing had a 
monotone quality but there was no thought disorder.  His 
answers to questioning were clear, logical, and coherent.  He 
denied hallucinations but stated that he has flashbacks of 
his combat service several times a month, triggered by loud 
noises or the smell of diesel fuel.  Suicidal and homicidal 
ideation were denied.  The veteran reported that he had 
intrusive thoughts of Vietnam and normally tries to avoid 
anything related to the military because it triggers such 
thoughts and survival guilt.  He also complained about a 
depressed mood which he rated as "3/10."  The veteran also 
complained about insomnia, loss of interest, poor 
concentration, guilt, and fatigue, but he denied any manic 
symptoms.  He was found to be alert and oriented, and 
cognitive testing was within normal limits.  Following the 
examination, the diagnosis on Axis I was PTSD, and the Global 
Assessment of Functioning (GAF) score was 40, which 
correlates with major impairment in several areas, including 
work, family relations, judgment, thinking or mood.   

Evidence added to the record since the August 2002 rating 
decision includes reports from a Parole Board Psychological 
Evaluation completed in July 1998.  The assessment thereafter 
was no diagnosis on Axis I, and mixed personality disorder 
with antisocial, inadequate, and passive-aggressive features 
on Axis II.  The psychologist concluded that the veteran had 
adjusted well to prison life and had taken part in education 
and treatment with rehabilitative goals.  

Also of record is another Parole Board Psychological 
Evaluation completed in June 2001 by the same psychologist 
who evaluated the veteran in July 1998.  His diagnoses 
following this evaluation were PTSD on Axis I and mixed 
personal disorder with inadequate and passive-aggressive 
features, in partial remission.  He noted that, given the 
veteran's past history, his prognosis was guarded.  Another 
evaluation completed in June 2001 by a different psychologist 
resulted in diagnoses on Axis I of alcohol dependence in 
sustained full remission in a controlled environment, and 
cannabis dependence in sustained full remission in a 
controlled environment, and diagnoses on Axis II of mixed 
personality disorder with antisocial and passive-aggressive 
personality features.  This examiner noted that the veteran's 
prison record revealed no disciplinary problems, but that the 
veteran is prone to emotional outbursts over minor issues and 
can react with aggression, especially in emotionally charged 
situations.  He also stated that the veteran exhibited a 
destructive type of antisocial behavior with aggression, 
impulsiveness, lack of awareness of other's rights, and a 
disregard for the consequences of his actions.  As such, this 
psychologist concluded that the veteran presented a severe 
emotional disturbance so as to constitute a danger to the 
health or safety of the community. 

Also of record is a report dated in November 2002 from a 
psychologist who indicated that he had met with the veteran 
twice a month since September 2001 for treatment of PTSD.  He 
reported that there are days when symptoms of PTSD render the 
veteran unable to perform his duties in the prison laundry.  
As an example, it was indicated in this report that if the 
veteran smells diesel fuel, his concentration becomes grossly 
impaired to the point that he cannot perform such simple 
repetitive tasks as folding laundry.  On such occasions, the 
veteran reportedly suffers from flashbacks that continue for 
the rest of the day and result in his "shutting down."  He 
also complained of shaking in his hands, and disorientation.  

The VA psychiatrist who examined the veteran in July 2002 
completed an addendum in September 2003 in response to a VA 
request for a medical opinion as to the relative contribution 
of the two principal psychiatric diagnoses to his current 
disability."  The examiner stated that, based upon his 
review of the claims file and examination of the veteran, his 
conclusion was as follows: 

I conclude that symptoms of flashbacks, 
nightmares, avoidance of reminders of his 
military experience, insomnia, and 
detachment from others are all attributed 
to PTSD.  Adult anti-social behavior 
contributes to difficulty in interpersonal 
relationships, but in a prison setting with 
strict limits, symptoms from antisocial 
personality disorder are pretty much kept 
in check.  In summary, most of his current 
psychiatric symptoms can be attributed to 
PTSD. 

Based upon the additional evidence cited above, a December 
2003 rating decision increased the rating for the service-
connected PTSD to 50 percent effective, and awarded that 
increase from the date of the original grant of service 
connection. 

III.  Legal Criteria/Analysis

A.  Hepatitis C

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Applying the criteria above the facts of this case, the 
service medical records, including the separation 
examination, are silent for Hepatitis C, and the post-service 
record does not reveal any competent evidence linking a 
current disability associated with Hepatitis C to service.  
In fact, the only medical evidence addressing the etiology of 
Hepatitis C, the October 2002 addendum to the July 2002 
examination report, did not attribute the veteran's Hepatitis 
C to service, but instead found it likely that this was 
related to a history of substance abuse and the tattooing 
conducted in prison (It is noted that the service medical 
records do not reveal any evidence of tattooing).  With 
regard to the contentions of the veteran that he currently 
has Hepatitis C due to exposure to risk factors during 
service, to include carrying bloody soldiers, vaccinations 
and the sharing of razors and utensils, he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.

In short, given the silent service medical records, the over 
30 year history between separation from service and the first 
evidence of Hepatitis C, and the lack of any competent 
medical evidence linking Hepatitis C to service, the Board 
concludes that the negative evidence exceeds that of the 
positive.  As such, the claim for service connection for 
Hepatitis C must be denied.  Gilbert, 1 Vet. App. at 49.  

B.  PTSD

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DCs 9432, 9434 (2004).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, DCs 9432, 9434 (2004).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the medical evidence, while 
demonstrating some limitations, including at the workplace, 
caused by the veteran's PTSD, does not demonstrate suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  Therefore, a 70 percent rating is 
not warranted under the criteria in DC 9411.  The criteria 
for the desired increased rating are quite specific, and the 
medical evidence of record simply does not reveal that these 
specific criteria, in substance, have been met.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
50 percent effective from the grant of service connection.  
The Board, upon appellate review, concurs with that rating 
and the effective date.  The rationale set forth above, in 
determining that an increased rating is not warranted, is the 
same as used to determine that higher "staged" ratings are 
not warranted for an earlier time.  Thus, an increased rating 
is not warranted for any portion of the time period in 
question.
 
Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter, if 
warranted, for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is alleged or demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.
 

ORDER

Entitlement to service connection for Hepatitis C is denied. 

Entitlement to an initial rating for PTSD in excess of 50 
percent is denied.   




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


